Case 19-06009-TLM       Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                                 Document     Page 1 of 142



Jed W. Manwaring ISB #3040
EVANS KEANE LLP
1161 W. River Street, Suite 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jmanwaring@evanskeane.com

Attorneys for Trustee, Noah G. Hillen


                        UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO

  In Re:                                          Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                             Chapter 7

           Debtor.


  NOAH G. HILLEN, Trustee,                        Adv. Pro. No. 19-06009-TLM

           Plaintiff,

  vs.

  CLARICH FARMS, LLC,

           Defendant.

  vs.                                             Adv. Proc. No. 19-06010-TLM

  DESERET FARMS, INC.,

           Defendant.

  vs.                                             Adv. Proc. No. 19-06011-TLM

  FRAHM FARM, LLC.,

           Defendant.




DECLARATION OF TRUSTEE IN SUPPORT OF TRUSTEE’S MOTIONS FOR SUMMARY JUDGMENT - 1
Case 19-06009-TLM         Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04          Desc Main
                                   Document     Page 2 of 142




  vs.                                                  Adv. Proc. No. 19-06013-TLM

  GW FARMS LLC,

             Defendant.

  vs.                                                  Adv. Proc. No. 19-06015-TLM

  PETERSON FARMS OF NYSSA, INC.,

             Defendant.

             DECLARATION OF TRUSTEE NOAH G. HILLEN IN SUPPORT OF
                 TRUSTEE’S MOTIONS FOR SUMMARY JUDGMENT

        NOAH G. HILLEN, declares and states as follows:

        1.       I am the Chapter 7 Trustee appointed in the above bankruptcy case and have

personal knowledge of the facts stated below. I have been serving as a Chapter 7 Bankruptcy

Trustee since January 1, 2014 and have developed an expertise in this area of business.

        2.       The Debtor Farmers Grain LLC (“Farmers Grain” or “Debtor”) filed its Chapter 11

Bankruptcy Petition on April 18, 2017 and was converted to Chapter 7 on August 15, 2017. I was

appointed Trustee on August 16, 2017. The public information and business records of the Debtor

disclose that it operated as a grain and elevator business buying and selling wheat and corn from

2011 through August 15, 2017.

        3.       I am the custodian of record for the documents and business records of Farmers

Grain, having removed and secured them all documents from the business premises of Farmers

Grain at Nyssa, OR. I have reviewed many of the records and, so far as reasonably possible, kept

them in the form and organization as they were kept at the business premises of the Debtor. The

attached Exhibits were included in and copied from those business records.




DECLARATION OF TRUSTEE IN SUPPORT OF TRUSTEE’S MOTIONS FOR SUMMARY JUDGMENT - 2
Case 19-06009-TLM        Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04            Desc Main
                                  Document     Page 3 of 142



       4.      Attached as Exhibit 1 are a true and correct copy of the Final Scale Ticket

Settlement Statement and Farmers Grain check number 9179 issued to Clarich Farms dated on or

about February 17, 2017.

       5.      Attached as Exhibit 2 are a true and correct copy of the Final Scale Ticket

Settlement Statement and Farmers Grain check number 5022 issued to Deseret Farms dated on or

about March 28, 2017.

       6.      Attached as Exhibit 3 are a true and correct copy of the Final Scale Ticket

Settlement Statement and Farmers Grain check number 5021 issued to Frahm Farm dated on or

about April 5, 2017.

       7.      Attached as Exhibit 4 are a true and correct copy of the Final Scale Ticket

Settlement Statement and Farmers Grain check number 9215 issued to GW Farms dated on or

about April 5, 2017.

       8.      Attached as Exhibit 5 are a true and correct copy of the Final Scale Ticket

Settlement Statement and Farmers Grain check number 9205 issued to Peterson Farms dated on

or about February 17, 2017.

       9.      I have reviewed the Farmers Grain bank statements and verified that each of the

above described checks were paid from and cleared the Debtor’s bank account within 90 days of

the Debtor’s Petition date of April 18, 2017.

       10.     Attached as Exhibit 6 is a true and correct copy of the file folder and its contents

labeled “2016 Wheat Contracts” from the Debtor’s business records.

       11.     Attached as Exhibit 7 is a true and correct copy of the file folder and its contents

labeled “2015 Wheat Contracts” from the Debtor’s business records.




DECLARATION OF TRUSTEE IN SUPPORT OF TRUSTEE’S MOTIONS FOR SUMMARY JUDGMENT - 3
Case 19-06009-TLM   Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                             Document     Page 4 of 142
Case 19-06009-TLM      Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04        Desc Main
                                Document     Page 5 of 142



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of January, 2020, I served a copy of the
foregoing on CM/ECF Registered Participants as reflected on the Notice of Electronic Filing.


       Melodie Annalise McQuade melodiemcquade@givenspursley.com,
       kendrah@givenspursley.com; kad@givenspursley.com

       Randall A. Peterman rap@givenspursley.com, kad@givenspursley.com;
          wandawhite@givenspursley.com




                                                 /s/ Jed W. Manwaring
                                             Jed W. Manwaring




DECLARATION OF TRUSTEE IN SUPPORT OF TRUSTEE’S MOTIONS FOR SUMMARY JUDGMENT - 5
Case 19-06009-TLM   Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                             Document     Page 6 of 142
Case 19-06009-TLM   Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                             Document     Page 7 of 142
Case 19-06009-TLM   Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                             Document     Page 8 of 142
Case 19-06009-TLM   Doc 32    Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                             Document     Page 9 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 10 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 11 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 12 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 13 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 14 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 15 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 16 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 17 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 18 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 19 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 20 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 21 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 22 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 23 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 24 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 25 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 26 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 27 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 28 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 29 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 30 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 31 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 32 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 33 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 34 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 35 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 36 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 37 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 38 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 39 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 40 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 41 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 42 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 43 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 44 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 45 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 46 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 47 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 48 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 49 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 50 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 51 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 52 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 53 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 54 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 55 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 56 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 57 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 58 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 59 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 60 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 61 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 62 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 63 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 64 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 65 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 66 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 67 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 68 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 69 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 70 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 71 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 72 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 73 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 74 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 75 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 76 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 77 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 78 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 79 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 80 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 81 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 82 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 83 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 84 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 85 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 86 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 87 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 88 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 89 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 90 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 91 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 92 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 93 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 94 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 95 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 96 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 97 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 98 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                          Document    Page 99 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 100 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 101 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 102 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 103 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 104 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 105 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 106 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 107 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 108 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 109 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 110 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 111 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 112 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 113 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 114 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 115 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 116 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 117 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 118 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 119 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 120 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 121 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 122 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 123 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 124 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 125 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 126 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 127 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 128 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 129 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 130 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 131 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 132 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 133 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 134 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 135 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 136 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 137 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 138 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 139 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 140 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 141 of 142
Case 19-06009-TLM   Doc 32 Filed 01/15/20 Entered 01/15/20 14:42:04   Desc Main
                         Document     Page 142 of 142
